tax exempt and coven department of the treasury internal_revenue_service washington d c mar qe t ep pat u ill xxxxxxxxxxxxxxkxxxk xxxxxxxxxxkxxxxxxxx xxxxxxxxxxxxxxxxxx attention xxxxxxxxxxxxxxxxxkxxkxxxk legend church a xxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxx religion c xxxxxxxxxxxxxxxxx association d xxxxxxxxxxxxxxxxx entity e state f plan x xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxx dear xxxxxxxx this is in response to correspondence dated xxxxxxxxx as supplemented by correspondence dated xxxxxxxxxx and xxxxxxxx submitted on behalf of entity e by its authorized representative concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested church a is a church which is tax-exempt under sec_501 of the code church a has maintained and supported parish-sponsored nursery schools kindergartens and primary schools since pre-revolutionary days in individual b was instrumental in joining these church a schools into an organized community to uphold the quality and integrity of these schools to strengthen their religion c vocation to provide a means of communication among them and to furnish a liaison with church a this organization was known as association d the predecessor to entity e initially association d was headed by the executive secretary who was located within church a’s department of religion c education with all salaries and overhead costs paid directly by church a in association d became a separately incorporated entity known as entity e entity e is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_901 entity e is housed in church a’s main offices in state f free of rent and building overhead charges entity e is considered an allied organization of church a and is listed in church a’s annual directory the primary purpose of entity e is to assist schools which designate themselves as church a schools in promoting the educational ministry of church a the constitution of entity e provides that voting membership in entity e is limited to schools that are owned operated or sponsored by a parish cathedral diocese religious community or other recognized church a organization that are under the jurisdiction of the bishop of the diocese in which it is located or that teach the faith and worship of church a as set forth in the holy bible and in the prayer book of church a as authorized by the general convention of church a and which operate with the knowledge and consent of the bishop of the diocese in which it is located entity e is governed by a governing board the governing board appoints an executive director who must be a priest deacon or lay communicant in good standing in church a qualified by training pastoral and educational experience to carry forward the aims and purposes of entity e the presiding bishop of church a sits as honorary chair of the entity e governing board membership in the governing board is limited to individuals who are members of the administrative or teaching staff or a member of the governing board_of a member school effective date the governing board_of entity e established plan x plan x is a new plan not a successor plan and meets the requirements of sec_403 of the code entity e has never intended that plan x be subject_to the employee retirement security act of erisa and consequently has not sought to meet erisa’s requirements such as filing a form_5500 or making an election under sec_410 of the code plan x covers only full-time administrative employees of entity e plan x precludes participation by a person not employed by a tax-exempt_entity none of the eligible participants are employed in connection one or more unrelated trades_or_businesses within the meaning of sec_513 of the code pursuant to article viii of plan x administrative control of plan x is vested in the governing board_of entity e the governing board has established a committee consisting of certain members of the governing board and the director of operations of entity e to administer plan x the governing board appoints and removes members of the committee and has final oversight over the actions of the committee the committee's primary purpose and function is the administration of plan x in accordance with revenue_procedure notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the above facts and representations the following rulings are requested the employees of entity e are church employees with the meaning of sec_414 of the code plan x maintained by entity e is controlled by a religious_order and qualifies as a church_plan pursuant to sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of sec_414 or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a i convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 r b supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan to require that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and to provide procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches entity e is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code entity e is considered an allied organization of church a and is listed in church a’s annual directory entity e's primary purpose is to assist schools which designate themselves as church a schools in promoting the educational ministry of church a the constitution of entity e provides that voting membership in entity e is limited ‘to schools that have a significant relationship with church a or an organization which is controlled by or associated with church a entity e is governed by a governing board which appoints an executive director who must be a priest deacon or lay communicant in good standing in church a the presiding bishop of church a sits as honorary chair of entity e governing board and membership in the board is limited to individuals who are members of the administrative or teaching staff or a member of the governing board_of a member school the administrative control of plan x is vested in entity e’s governing board which is associated with church a the governing board has established a committee consisting of certain members of the governing board and the director of operations of entity e to administer plan x the governing board appoints and removes members of the committee and has final oversight over the action of the committee the committee’s primary purpose and function is the administration of plan x because entity e and its governing board are associated with church a within the meaning of sec_414 of the code the committee is therefore considered to be associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 through its relationship with entity e and the governing board therefore based on the information provided it is concluded that entity e is an organization that shares common religious bonds and convictions with church a and is therefore associated with church a under the rules of sec_414 of the code it is further concluded that entity e employees are employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is associated with a church_or_convention_or_association_of_churches under the rules of sec_414 of the code entity e employees are considered to be church employees for purpose of the church_plan rules therefore with respect to your first ruling_request we conclude that employees of entity e are church employees with the meaning of sec_414 of the code in addition the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is associated with a church or o o convention or association of churches and the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church_or_convention_or_association_of_churches therefore with respect to your second ruling_request we conclude that plan x maintained by entity e is associated with a church and qualifies as a church_plan pursuant to sec_414 of the code this letter expresses no opinion as to whether plan x satisfies the requirements of sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact xxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxx sincerely yours al laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
